THE COURT.
Plaintiff, an attorney at law, brought this action in equity for a decree permitting him to redeem a certain city lot in Los Angeles from a street assessment lien which has been foreclosed, and a certificate of sale issued. The period of redemption expired and deed to the purchaser was made. There is no merit in the appeal and respondent's motion to affirm must be granted.
[1] The question is really one as to the state of the evidence. After foreclosure had been had, certificate of sale issued and about eight months of the period of redemption had expired, plaintiff claimed that certain more or less nebulous negotiations took place with the attorney for respondent, who told him that leaving a check with the attorney for redemption would be satisfactory unless he, the attorney, notified appellant to the contrary. Appellant claims that he was then about to leave for a voyage for his health which would cause his absence beyond the period in which redemption was to take place. At the close of appellant's evidence the court gave judgment for defendant. We are in no position to say that this action was not justified. The evidence of appellant was unsatisfactory and weak and, moreover, upon cross-examination, it was still further weakened.
The judgment is affirmed. *Page 783